DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 03/26/19. Claims 1-14 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/26/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informality: “…detecting unit performs detects…” should be corrected to -- …detecting unit detects… --  Appropriate correction is required.
Claims 5 and 10 are objected to because they include reference characters. The examiner 
suggests that they are removed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detecting unit…” in claims 1-3, 5-6, 8, 10 and 11, and  “changing unit…”  in
claims 1, 4, 7, 9, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for both “detecting unit…” and changing unit…” is found in specification Page 6 Lines 1-6 as a CPU.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferentially" in claims 4 and 9 is a relative term which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 5-7 are rejected for depending upon previously rejected claims.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.  
Claims 1-12 are directed to a control apparatus for a vehicle (i.e., a machine).  Claim 13 is directed to a control system for a vehicle (i.e., a machine).  Claim 14 is directed to a control method for a vehicle (i.e., a process). Therefore, claims 1-14 are within at least one of the four statutory categories.
  Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A control apparatus for a vehicle, the control apparatus comprising:
   a detecting unit that detects whether an autonomous vehicle can stop at a destination when the autonomous vehicle moves towards the destination by automatic driving and reaches a vicinity of the destination; and	
   a changing unit that changes a stopping position to a location other than the destination when the detecting unit detects that the autonomous vehicle cannot stop at the destination.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example “detects whether an autonomous vehicle…” and “changes a stopping position…” in the context of the claim encompasses the user mentally 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
A control apparatus for a vehicle, the control apparatus comprising:
   a detecting unit that detects whether an autonomous vehicle can stop at a destination when the autonomous vehicle moves towards the destination by automatic driving and reaches a vicinity of the destination; and	
   a changing unit that changes a stopping position to a location other than the destination when the detecting unit detects that the autonomous vehicle cannot stop at the destination.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitations of using a detecting unit to perform the detecting step and a changing unit to perform the changing step, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). The detecting unit and choosing unit in all steps are recited at a high-
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract 

Regarding claim 2:
Dependent claim 2 includes limitations that recite an abstract idea (emphasized below). Claim 2 recites:
The control apparatus according to claim 1, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “detects whether…” in the context of this claim encompasses the user deciding that they want to stop their vehicle at a destination.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”

The control apparatus according to claim 1, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The detecting unit of claim 2 is analogous to that of claim 1 and therefore does not integrate this abstract idea into a practical application for the same reasons.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea 
Regarding Step 2B of the Revised Guidance, dependent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a detecting unit to detect… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 3:
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below). Claim 3 recites:
The control apparatus according to claim 2, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “detects whether…” in the context of this claim encompasses the user deciding if they can park in a handicapped spot based on the state of the user’s body.

In the present case, the additional limitations beyond the above-notes abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The control apparatus according to claim 2, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The detecting unit of claim 3 is analogous to that of claim 1 and therefore does not integrate this abstract idea into a practical application for the same reasons.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
Regarding Step 2B of the Revised Guidance, dependent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a detecting unit to detect… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 4:
Dependent claim 4 includes limitations that recite an abstract idea (emphasized below). Claim 4 recites:
The control apparatus according to claim 3, wherein:
preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle.  
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “preferentially uses a location…” in the context of this claim encompasses the user deciding to direct the vehicle to a parking lot as opposed to stopping on the side of the road if it has no passengers.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-notes abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The control apparatus according to claim 3, wherein:
   the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle.  

Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 4 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract 

Regarding claim 5:
Dependent claim 5 includes limitations that recite an abstract idea (emphasized below). Claim 5 recites:
The control apparatus according to claim 4, wherein:
   the autonomous vehicle includes an external sensor (20a) that acquires information on an area outside the autonomous vehicle; and
   the detecting unit performs detects whether the autonomous vehicle can stop at the destination, by analyzing the information acquired by the external sensor in the vicinity of the destination.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “acquires…” and “detects…” in the context of this claim encompasses the user looking around at a parking lot to see if they can stop at the destination.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in 
In the present case, the additional limitations beyond the above-notes abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The control apparatus according to claim 4, wherein:
   the autonomous vehicle includes an external sensor (20a) that acquires information on an area outside the autonomous vehicle; and
   the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing the information acquired by the external sensor in the vicinity of the destination.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The detecting unit of claim 5 is analogous to that of claim 1 and therefore does not integrate this abstract idea into a practical application for the same reasons. Additionally, regarding the additional limitation of using an external sensor to perform the acquiring step, the examiner submits that this limitation is a mere instruction to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, sensor in all steps recited at a high-level of generality (i.e., as a camera that films surrounding roads) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Regarding Step 2B of the Revised Guidance, dependent claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an external sensor to acquire… and a detecting unit to detect… amounts to nothing more than mere instructions to apply the exception using a generic camera and a generic computer component. Mere instructions to apply 

Regarding claim 6:
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below). Claim 6 recites:
The control apparatus according to claim 5, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “detects whether…” and “determining whether…” in the context of this claim encompasses the user deciding if they can stop safely based on the highway lines on the road they are driving on.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”

The control apparatus according to claim 5, wherein:
   the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The detecting unit of claim 6 is analogous to that of claim 1 and therefore does not integrate this abstract idea into a practical application for the same reasons.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception 
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a detecting unit to detect… and determining… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.

Regarding claim 7:
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below). Claim 7 recites:
The control apparatus according to claim 6, wherein:
   the changing unit sets a traveling route to search for a position at which stopping can be performed to change the stopping position to a location other than the destination.
The examiner submits that the foregoing bolder limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers performances that humans could do mentally. For example, “sets a traveling route…” in the context of this 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-notes abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
The control apparatus according to claim 6, wherein:
   the changing unit sets a traveling route to search for a position at which stopping can be performed to change the stopping position to a location other than the destination.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. The changing unit of claim 7 is analogous to the determining unit of claim 1 and therefore does not integrate this abstract idea into a practical application for the same reasons.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when 
Regarding Step 2B of the Revised Guidance, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a changing unit to set… amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
Regarding claim 8 the claim(s) recite analogous limitations to claim(s) 3, above, and is therefore rejected on the same premise.
claim 9 the claim(s) recite analogous limitations to claim(s) 4, above, and is therefore rejected on the same premise.
Regarding claim 10 the claim(s) recite analogous limitations to claim(s) 5, above, and is therefore rejected on the same premise.
Regarding claim 11 the claim(s) recite analogous limitations to claim(s) 6, above, and is therefore rejected on the same premise.
Regarding claim 12 the claim(s) recite analogous limitations to claim(s) 7, above, and is therefore rejected on the same premise.
Regarding claims 13 and 14 the claim(s) recite analogous limitations to claim(s) 1, above, and are therefore rejected on the same premise.
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairfield et al (US 9836057, hereinafter Fairfield).
claim 1, Fairfield teaches: 
A control apparatus for a vehicle (Abstract), the control apparatus comprising:
	   a detecting unit (col. 1, lines 26-27) that detects whether an autonomous vehicle can stop at a destination when the autonomous vehicle moves towards the destination by automatic driving and reaches a vicinity of the destination (Abstract; Col. 3 Line 49-52; Col 3. Line 62 - Col. 4 Line 30, i.e. an unsuccessful fly-by pickup attempt due to not being safe to double park and resulting driving to the original pickup location is detecting if the vehicle can stop at a destination and changing to a new one if it cannot); and
   a changing unit (col. 1, lines 26-27) that changes a stopping position to a location other than the destination when the detecting unit detects that the autonomous vehicle cannot stop at the destination (Abstract; Col 3. Line 63 - Col. 4 Line 14, i.e. a last minute change to the pickup location to a better area is changing a stopping position to a location other than the destination).
	Regarding claim 2, Fairfield teaches all of the limitations of claim 1 as well as the detecting unit detects whether the autonomous vehicle can stop at the destination, based on authorization related to stopping of a user of the autonomous vehicle (Abstract; Col 3. Line 62 - Col. 4 Line 30, i.e. a passenger initiating fly-by pickup is authorization of stopping by a user).
	Regarding claim 10, Fairfield teaches all of the limitations of claim 1 as well as the autonomous vehicle includes an external sensor (20a) that acquires information on an area outside the autonomous vehicle (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11); and
	   the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing the information acquired by the external sensor in the vicinity of the destination (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11).
claim 11, Fairfield teaches all of the limitations of claim 10 as well as the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).
	Regarding claim 12, Fairfield teaches all of the limitations of claim 1 as well as the changing unit sets a traveling route to search for a position at which stopping can be performed to change the stopping position to a location other than the destination (Abstract; Col. 3 Line 49-52; Col 3. Line 62 - Col. 4 Line 30, i.e. changing to an alternate pickup location if the fly-by pickup is unsuccessful implies that it searches for a new position to stop).
Regarding claims 13 and 14, the claim(s) recite analogous limitations to claim(s) 1 
above and therefore are rejected on the same premise. Regarding claim 13, Fairfield further teaches a processor; a non-transitory computer-readable storage medium; and a set of computer-readable instructions stored in the computer-readable storage medium that when read and executed by the processor, cause the processor to implement (Col. 5 Lines 28-53)…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Tobolski et al. (US 2016/0019790,  hereinafter Tobolski).
Regarding claim 3, Fairfield teaches the control apparatus according to claim 2.
Fairfield does not teach the detecting unit detects whether the autonomous vehicle can 
stop at the destination, based on a state of a body of a passenger of the autonomous vehicle.
	However in the same field of endeavor, Tobolski teaches a vehicle system including a communication interface and a processing device (Abstract) and more specifically the detecting unit detects whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle (Abstract; Paragraphs [0006], [0009] and [0011], i.e. legally parking in handicap parking is determining if a user can park in an area based on a state of a body of said user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield to incorporate the teachings of the detecting unit detecting whether the autonomous vehicle can stop at the destination, based on a state of a body of a passenger of the autonomous vehicle, as taught by Tobolski. Doing so would allow those who require handicapped parking needs to be accounted for when using autonomous vehicles, as recognized by Tobolski (Paragraph [0009]).
	Regarding claim 8, the claim(s) recite analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise. 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Tobolski, as applied to claim 3 above, further in view of Mays (US 2018/0052463).
Regarding claim 4, Fairfield in view of Tobolski teaches the control apparatus according to claim 3.

location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle.
	However in the same field of endeavor, Mays teaches a method for controlling a vehicle (Abstract) and more specifically the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle (Abstract; Paragraphs [0004] and [0037] Lines 8-24, i.e., prioritizing stopping in a parking space over a shoulder of a highway or an off ramp in a driverless vehicle is preferentially selecting a parking location over a stopping location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield in view of Tobolski to incorporate the teachings of the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle, as taught by Mays. Doing so would be safer in an emergency stopping situation, as recognized by Mays (Paragraph [0037]).
Regarding claim 5, Fairfield and Tobolski in view of Mays teaches the control apparatus according to claim 4.
Fairfield further teaches:
   the autonomous vehicle includes an external sensor (20a) that acquires information on 
an area outside the autonomous vehicle (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11); and

destination, by analyzing the information acquired by the external sensor in the vicinity of the destination (Abstract; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11).
Regarding claim 6, Fairfield and Tobolski in view of Mays teaches the control apparatus according to claim 5.
Fairfield further teaches the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).
Regarding claim 7, Fairfield and Tobolski in view of Mays teaches the control apparatus according to claim 6.
Fairfield further teaches the detecting unit detects whether the autonomous vehicle can stop at the destination, by analyzing a state of a road surface by analyzing the information acquired by the external sensor and determining whether the road surface is suitable for walking (Abstract; Col 3. Line 62 - Col. 4 Line 39; Col. 4 Lines 58-End; Col. 6 Line 45 - Col. 7 Line 11, i.e., determining if a fly-by pickup attempt is possible based on if it is safe to double park based on the road lanes and if it is a busy street or how disruptive the stopping would be, acquired by the perception system is determining if a vehicle can stop by analyzing a state of a road surface via an external sensor and determining if its suitable to walk).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairfield in view of Mays (US 2018/0052463).
Fairfield teaches the control apparatus according to claim 1. 
Fairfield does not teach the changing unit preferentially uses a location at which parking 
can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle.
	However in the same field of endeavor, Mays teaches a method for controlling a commercial highway vehicle (Abstract) and more specifically the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle (Abstract; Paragraphs [0004] and [0037], i.e., prioritizing stopping in a parking space over a shoulder of a highway or an off ramp in a driverless vehicle is preferentially selecting a parking location over a stopping location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus of Fairfield
to incorporate the teachings of the changing unit preferentially uses a location at which parking can be performed over a location at which stopping can be performed as the stopping position when no person has boarded the autonomous vehicle, as taught by Mays. Doing so would be safer in an emergency stopping situation, as recognized by Mays (Paragraph [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meuleau et al. (US 2016/0209843) teaches a method and apparatus for passenger .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/11/2021